REPÚBLICA DE MOÇAMBIQUE

MINISTÉRIO DOS RECURSOS MINERAIS

CONTRATO MINEIRO

ENTRE

O ESTADO REPRESENTADO PELO MINISTÉRIO DOS RECURSOS MINERAIS

E

MINAS MOATIZE, IDA.

MAPUTO, 3 DE ABRIL DE 2013
54rjm4
240 AA

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, representado no presente acto
pela Ministra dos Recursos Minerais (MIREM), Esperança Lausinda Francisco Nhiuane

Bias com endereço na Avenida Fernão Magalhães, 41º Andar n.º 34, em Maputo (doravante

designado por “Governo”,

MINAS MOATIZE, LIMITADA, sociedade comercial constituída na República de
na Avenida 24 de Julho, nº 2096, 5º andar, Cidade de Maputo,
na Conservatória do Registo das Entidades Legais, sob o número

Moçambique, com sede
Moçambique, registada

100123290, representada neste acto por Ricardo Ferrão José e Rowan Kasstel, na qualidade
de Director Executivo e Director,

Mineiro”),

tespectivamente, doravante designada pot (“Concessionário
TRIBUNAL. ADMINISTRATIVO

E

A EMPRESA MOÇAMBICANA DE EXPLORAÇÃ! EIRA, abreviadamente

designada EMEM, S.A., empresa criada pelo Decreto nº 29/2009, de 29 de Junho, registada
junto da Entidade de Registo das Entidades Legais sob o nº 100142 562, com Sede no Bairro
Central, Avenida 24 de Julho nº 1895, representada neste acto pot Víctor Manuel Zacarias

na qualidade de Presidente do Conselho de Administraçao e Mário Fernandes Marques, na
qualidade de Administrador.

PREÂMBULO

CONSIDERANDO QUE, os recursos naturais situados no solo e no subsolo, nas águas
interiores no mat territorial, plataforma continental e na zona económica exclusiva da
República de Moçambique são propriedade do Estado, nos termos do disposto no artigo 98 da

Constituição da República de Moçambique;

CONSIDERANDO QUE, o Govemno, através do Ministério dos Recursos Minerais
(doravante designado por «MIREM» pretende promover à prospecção e pesquisa,

desenvolvimento e exploração dos recursos minerais no País, através do emprego de

(b) qualquer sociedade na qual o Concessionário Mineiro detenha pelo menos 5%;
por cento) das acções ou da propriedade; ou

(c) uma sociedade associada a uma Associada do Concessionário Mineiro nos termos

descsitos nas alíneas a) ou b); ou

(d) uma sociedade que seja directa ou indirectamente controlada pelo Concessionário
Mineiro, ou que controla o Concessionário Mineito ou que esteja sob um controlo
comum com O Concessionário Mineiro, ou

(e) um sócio ou ptoprietário ou grupo de sócios ou proprietários do Concessionário
Mineiro ou de uma Associada; ou

(8) um indivíduo ou grupo de indivíduos empregados do Concessionário Mineito ou de

uma Associada.

Para efeitos do disposto na alínea à) acima, “controlo” significa o poder susceptível de ser
exercido, directa ou indirectamente, para dirigir ou controlar a orientação da administração de
uma sociedade e inclui o direito de exercer o controlo ou poder pata adquirir controlo directo
ou indizecto sobre o negócio do Concessionário Mineiro e o poder pata adquirir pelo menos

50% (cinquenta por cento) do capital social ou do direito de voto.

“Capacidade Instalada ” significa a capacidade instalada das Operações de Processamento

proposta pelo Concessionário Mineiro e aprovada pelo MIREM, a qual constitui a base da

Produção Comercial.

"Concessão Mineira" significa o título mineiro nº 1163C atribuído ao Concessionário

Mineiro nos termos e condições da Lei de Minas para exploração de Recursos Minerais.

"Concessionário Mineiro " significa, Minas Moatize, Limitada, incluindo os seus sucessores
ou outra pessoa, natural ou legal, 2 quem tenha sido cedido, total ou parcialmente, a sua

posição contratual, nos termos dispostos no presente Contrato.

“Contrato” significa, quando usado como substantivo, este contrato e todos os seus anexos e

quaisquer modificações e emendas efectuados em qualquer momento nos termos do presente

contrato.
e suas unidades

“DNM?” significa a Direcção Nacional de Minas ou seus sucessores,

setviços.

"Estado" significa o Governo da República de Moçambique, bem como qualquer instituição e -

órgão seu.
“Estudo de Impacto Ambiental” significa um estudo de impacto ambiental nos termos
definidos no Regulamento Ambiental para a Actividade Mineira.

“Bstudo de Viabilidade” significa o estudo de viabilidade elaborado pelo Concessionário

Mineiro de acordo com à Cláusula 7.3 contendo à infomação exigida nos termos da Cláusula

75.

“Exploração Mineira” significa as operações e trabalhos relacionados com à Prospecção e
Pesquisa, Extracção, Tratamento € Processamento dos Recursos Minerais, incluindo a sua
utilização técnica e económica, bem como as actividades necessárias ou relacionadas com O

Desenvolvimento e Comercialização de Produtos Mineiros.
“Exproptiação” significa qualquer nacionalização, exproptiação ou outia tomada de posse
pelo Governo, ou qualquer medida ou medidas que, individual ou conjuntamente, tenham um

efeito equiparado.

“Força Maior” tem o significado que lhe é dado na Cláusula 26.1.

“Governo” significa o Governo de Moçambique e as suas divisões administrativas, e todos os

funcionários que dentro das suas atribuições conduzam as funções do Govemo ou exerçam à

sua autoridade relativamente ao território de Moçambique.

ifica à violação de qualquer disposição substantiva do ptesente

k

“Incumprimento” si

Contrato, da Lei Aplicável ou da Concessão Mineira relativa à Área do Contrato.
“Operações de Prospecção e Pesquisa” significa as operações de descoberta, identificação,

a tas ac tens das
determinação das características e avaliação do valor económico dos Recursos Minerais,

utilizando diferentes métodos de pesquisa geológicos, geoquímicos e geofísicos relacionados ”
com a estrutura geológica superficial e subterrânea, escavação, perfuração e sondagem, análise
o das propriedades químicas e físicas dos Recutsos Minerais e exame da viabilidade ambiental e

económica do desenvolvimento e exploração de um depósito de Recursos Minerais.

«Operações Mineiras» significam os trabalhos realizados no âmbito de qualquer Actividade
Mineira.

1
“31 "Operador Mineiro" significa a pessoa, singular, colectiva ou sociedade, nacional ou
estrangeira, detentora do Título Mineiro ou autorização, ou pessoa por esta contratada para

levar a cabo operações de reconhecimento, prospecção e pesquisa, exploração mineira e

“Parte” significa o Concessionário Mineiro ou o Governo, conforme o contexto, e “Partes”

| nam .
ea! significa ambos conjuntamente.

]
j
|
|

“Perito Independente” significa um perito independente nomeado nos termos da Cláusula

á 29.

"Pessoa" significa qualquer pessoa, natural ou legal, incluindo Concessionários Mineiros.

“Plano de Gestão Ambiental” significa o documento que contém a análise técnica e
| científica da actividade mineira, bem como os objectivos ambientais, incluindo os aspectos
sociais, económicos e culturais, nos termos definidos no Regulamento Ambiental para a

! Actividade Mineira, aprovado pelo Decreto n.º 26/2004, de 20 de Agosto.

“Plano de Produção Mineira” significa o plano submetido como parte do pedido da

Concessão Mineira de acordo com os requisitos estabelecidos na Lei de Minas.

| La
Ea

"Regulamento da Lei de Minas” significa o Regulamento da Lei de Minas aprovado “pelo
Decreto n.º 62/2006, de 26 de Dezembro. É

“Relatórios" significa todos os relatórios exigidos nos termos da Lei de Minas, do
Regulamento da Lei de Minas, do Regulamento Ambiental de Actividade Mineira, da Lei
Aplicável ou do presente Contrato a setem submetidos pelo Concessionário Mineiro ao
MIREM, e qualquer relatório geológico, geofísico, técnico, financeiro, económico e de
comercialização, estudos, análises e interpretações preparados pelo Concessionátio Mineiro

selacionados com a Área do Contrato ou para as Operações Mineiras.

"Situação de Incumprimento” significa a violação de qualquer disposição substantiva do
presente Contrato, da Lei Aplicável ou de qualquer Licença de Prospecção e Pesquisa ou

Concessão Mineira relativa à Área do Contrato.

“Subcontratado" significa qualquer pessoa, singular ou colectiva, nacional ou estrangeira, a
qual, ao abrigo de um contrato celebrado com o Concessionário Mineiro ou Operador Mineiro
presta qualquer serviço em relação com as Operações Mineiras nos termos do presente

Contrato.

"Terceiro" significa uma Pessoa que não é o Estado ou o Concessionário Mineiro, uma
Associada de qualquer Pessoa constituindo o Concessionário Mineiro, qualquer Operador

Mineiro ou Subcontratado.

“Titulo Mineiro” significa a Licença de Reconhecimento, Licença de Prospecção e Pesquisa,
Concessão Mineira e Certificado Mineiro ou qualquer um dos presentes títulos, consoante o

contexto em que a expressão «Título Mineiro» é usada.

“Trimestre” significa o período de 3 (três) meses consecutivos, os quais iniciam em 1 de
Janeiro, 1 de Abril, 1 de Julho e 1 de Outubro e terminam em 31 de Março, 30 de Junho, 30 de

Setembro e 31 de Dezembro, respectivamente.
condições da Concessão Mineira; €) os dixeitos e às obrigações das Partes selativamente à Ágeas

do Contrato; e d) os termos relativos à resolução de litígios emergentes do Contrato ou da

aplicação da Lei de Minas e dos xegulamentos complementares.

2.3 Prevalência da Lei. O presente Contrato está sujeito às disposições da Lei Aplicável.

itas à este Contrato. O presente Contrato é aplicável às Operações

24 Ope

Mineiras que se encontram na Ásea de Contrato.

25 Despesas mínimas. O Concessionário Mineiro obriga-se à sealizar o investimento mínimo

estipulado em infra-estruturas e Desenvolvimento nã Área do Contrato. Às obrigações
estipuladas nesta cláusula vinculam o Concessionário Mineiro dutante a validade deste
Contrato e caducam no seu término, por qualquer motivo, incluindo, mas não limitado a,

rescisão que resulte da decisão do Concessionário Mineiro de resolver este Contrato nos

termos da cláusula 28.

o: - RE, EN! Ó s

31 Garantia geral. Cada uma das Partes representa € garante que tem plenos poderes e
autoridade para celebrar este Contrato e cumprir todas as suas obrigações, que este Contrato
constitui uma obrigação vinculativa e de cumprimento integral pelas Partes, e que todas as

aprovações necessárias para as Partes celebrarem este Contrato de acordo com as leis nacionais

foram obtidas.

3,2 Representações e garantias do Concessionário Mineiro. O Concessionário Mineiro

representa € garante ao Governo, à partir da Data Efectiva deste Contrato e durante a sua

vigência, que:
(a) toda a informação fornecida pelo Concessionário Mineiro no pedido para celebrar este

Contrato estava livre de qualquer declatação ou omissão de factos intencional e material(ais);

b) o Concessionário Mineiro é uma sociedade por quotas devidamente constituída e

registada sob as leis de Moçambique, com personalidade jurídica e com plenos poderes e
Acess

procedimentos ou causas judiciais pendentes ou ameaçadas relativamente à Área do Con
e, em toda à Área do Contrato não existem Areas vedadas à Actividade Mineira nos terihos da
Lei Aplicável,

(d) o Governo determinou antes da celebração deste Contrato que O Concessionário Mineiro
dispõe de todas as qualificações e nenhuma das desqualificações, conforme definidas pela Lei
de Minas, para que Jhe seja concedida uma Concessão Mineira; e

(9a celebração, outorga € implementação deste Contrato e dos seus termos não viola
nenhuma lei, regulamento ou osdem de qualquer autoridade governamental, ministério ou
agência ou qualquer +sibunal Moçambicano.

3.4 As Partes devel iz para efectivar o Contrato. Sujeito à Lei Aplicável, cada uma das
Partes concorda em. celebrar e outorgar todos os instrumentos e praticar todos os actos

convenientes ou necessários para dar eficácia ao disposto no presente Contrato.

3.5 As Partes devem agir em boa it. Cada uma das Partes compromete-se à cumprir os

termos e condições do presente Contrato de acordo com as regtas de boa vontade e de boa-fé

recíprocas.

CLÁUS! 4 - CONCESSÃO DE DIREITOS DE PROS ECÇÃO ES: E
IREITOS ,

41 Direitos excl usivos aos Títulos Mineiros. O Concessionário Mineiro tetá o diteito exclusivo

de requerer e de lhe ses atribuída uma Concessão Mineira. O Governo não itá emitir nenhum
N
“Título Mineiro ou contrato mineiro na Átea do Contrato sem ter obtido o consentimento por

escrito do Concessionário Mineiro.

4.2 Para afastar dúvidas, o Concessionário Mineiro tem o direito exclusivo de continuar com as
Operações de Prospecção & Pesquisa na Área do Conttato com vista à expandir e/ou ampliar a

Produção Comercial.

4.3 Atribuição de € oncessão Mineira. Mediante a submissão, pelo Concessionário Mineiro, de

um pedido completo e válido de acordo com o disposto nã Lei de Minas, o Ministra concorda:

“A

de carvão que venha a detectar na Área do Contrato, contanto que sempre sujeito a negociai
de um outro contrato ao abrigo da Lei Aplicável.
LÁU - ÁREA DO CONTRATO

5.1 Área máxima da Concessão Mineira. À Área do Contrato não deverá exceder o número de
unidades cadastrais que corresponda 20 Anexo A, incluindo qualquer alargamento concedido

nos termos deste Contrato.

5.2 Área, Forma e Localização da Área da Concessão Mineira. À Ásxea da Concessão Mineira

consiste em toda a área dentro dos limites geralmente descritos e mostrados no mapa
topográfico que constitui a Secção 1 do Anexo À € cujas coordenadas e unidades cadastrais

estão explicitamente definidas na Secção 2 do Anexo À.

5.3 Levantamento Topográfico e Demarcação. O Concessionário Mineiro é obrigado a

demarcar e colocar matcos na Área da Concessão Mineira, dentro da Átea do Contrato, a
menos que os marcos possam constituir um perigo, interferir com outras actividades já
aprovadas ou que estejam localizados dentro de um curso de água ou que sejam de outra forma

fisicamente difíceis de colocar.

5.4 Abandono da Área de Concessão Mineira.

5.4.1 Decisão de Abandono da Áxea da Concessão Min: eira. O Concessionário Mineiro pode, a
qualquer momento dusante o prazo da Concessão Mineira, incluindo qualquer uma das suas
prortogações, abandonar parte ou a totalidade da Área de Concessão Mineira. A área
remanescente da Concessão Mineira deverá consistir de unidades cadastrais que sejam

contíguas ou tenham pelo menos um lado em comum e não devem incluir unidades cadastrais

dispersas ou que estejam ligadas apenas por um vértice.

542 dono pode resul! r Con não . É permitido tornar a Área

do Contrato em duas ou mais áreas não contíguas como resultado do abandono.

Enio

(c) contém Recursos Minerais; e

(d) a Área da Concessão Mineira alatgada não excederá a área máxima especificada na cl
5.5.1;e

(e) o Concessionário Mineiro não está em situação de incumprimento nas suas obrigações

decorrentes da Concessão Mineita e do presente Contrato.

Na eventualidade de as Partes não concordarem na necessidade do alargamento da área como
parte integrante das Operações Mineiras, ou no facto de à área solicitada conter Recursos
Minerais que justifiquem 2 extensão da área, qualquer das Partes pode remeter O assunto em
Ktígio para determinação, de acordo com a Cláusula 29, por um Perito Independente. Se o
Pesito Independente determinar que O Concessionário Mineiro reúne os requisitos
especificados neste número, o MIREM deverá conceder ao Concessionário Mineiro o
alargamento da Área da Concessão Mineira que O Perito Independente determinar que seja
razoável no prazo de quinze (15) Dias de Calendário a contar da data de Notificação de tal
decisão pelo Perito Independente.

5.5.3 O Concessionário ineiro edir Área oncessã! ineira e
Átea do Contrato. Quando quaisquer depósitos de Minérios, descobertos pelo Concessionário
Mineiro no decurso das Operações Mineitas na Concessão Mineira, possuam potencial de
Produto Mineiro e se estendam numa área contígua para além dos limites da Área do Contrato,
ou quando um alargamento da Átea do Contrato possa proporcionar uma operação mais
segura e eficiente, o Concessionário Mineiro poderá solicitar ao MIREM a aprovação do
alargamento da Área da Concessão Mineixa e da Área do Contrato por forma a incluir a
totalidade da área de tais depósitos de Recutsos Minerais. Desde que tal alargamento não
afecte os direitos de qualquer outra Pessoa em relação à Área do Contrato, a Área da
Concessão Mineira não exceda a área máxima especificada na Cláusula 5.5.1 e os pré-requisitos
da Lei de Minas estejam satisfeitos, o MIREM deverá defesir tal pedido, estando as áreas
objecto do alargamento sujeitas aos mesmos termos condições das áreas existentes antes do
alargamento. Quando o pedido para O alargamento da área seja deferido, a Área do Contrato
incluirá a área em causa e o Anexo B será emendado de acordo com a autorização. Na
eventualidade de disputa entre as Partes em relação aos limites, extensão ou localização da área,

qualquer das Partes pode submeter a determinação dos limites da nova Área da Concessão

ines coma

deverá preparar como parte de qualquer pedido para uma Concessão Mineira, um Est de
Viabilidade, incluíndo um Plano de Exploração Mineira, descrevendo o seu prograria de

desenvolvimento e produção.

7. eúdl Estudo de Viabilidade. As Partes teconhecem que o conteúdo do Estudo de
Viabilidade dependerá das características do Produto Mineiro, do jazigo do Minério, da
localização física do jazigo do Minério, e outros factores que não podem ser conhecidos no
momento da Data Efectiva do presente Contrato. Contudo, as Pastes acordam que, à
necessidade do Estudo de Viabilidade, que sirva de suporte pata o pedido pelo Concessionário
Mineiro de uma Concessão Mineira na Área do Contrato, estará satisfeito se o Estudo de
Viabilidade, redigido na língua portuguesa, contiver o seguinte:

(a) um plano de lavra, incluindo todas as informações especificadas no Regulamento da Lei

de Minas é necessárias para um plano de produção mineira e a informação seguinte:

() detalhes do depósito do Minério, incluindo as reservas provadas, estimadas e inferidas,
as características Ésicas e químicas, mineralógicas e técnicas dos minerais;

(i) concepção do local da tina mostrando a previsão aproximada da localização da mina e
das demais instalações da mina incluindo poços, galerias, infra-estruturas, escombreitas,
represas, entulhos, | aterros, edifícios, unidades de moagera, tratamento e
processamento, furos e poços de água, acomodação de trabalhadores, oficinas e outros
edifícios dutante os primeiros 10 (dez) Anos Civis de Mineração;

(ii) o cronograma das operações;

(7) a data provável do início do Desenvolvimento;

(v) a data provável do início da Produção Comercial;

(vi) a Capacidade Instalada da operação, e à quantidade anual estimada do Produto Mineito
a ser produzido;

(vii) descrição detalhada dos métodos prováveis de Mineração a serem usados nos
primeiros 10 (dez) Anos Civis de Mineração;

(viii) no caso de mineração subterrânea, à desctição da rocha de cobertura o depósito,
declives temporários e fixos das paredes da mina e da terra superficial;

(x) no caso de mina à céu aberto, uma indicação da localização da represa pata Os

depósitos dos desperdícios;
(f) estudos económicos da tenda e custos projectados da mineração, incluindo vendas

rendimento, custos de capital e custos operacionais, amortização e outras deduções,

lucros, fluxo da caixa, ano de início de retorno do investimento c taxa interna de retorno

anual;
(g) descrição dos planos de compra de ben:
detalhada de como o Concessionário Mineiro pretende assegurar que os preços é
comenda vendida a Associadas serão

s e serviços a Associadas e uma descrição

quaisquer comissões e taxas associadas de cada en

efectuados numa base justa do mercado;
(h) um plano sumarizado de como O Concessionário Mineiro pretende cumprir as

necessidades de emprego e formação do pessoal de acordo com a Cláusula 18;

() descrição de como o Concessionário Mineiro tenciona cumprir O estabelecido na Cláusula

13.3.5 sobre a compra de bens e serviços.

CLÁUSULA 8 - FASE DE DESENVOLVIMENTO

8.1 Submissão e aprovação. do pedido de Concessão Min ira. O Concessionário Mineito fará

um pedido da Concessão Mineira dentro da Área do Contrato e o processamento e à

aptovação de tal pedido serão efectuados de acordo com a Lei de Minas.

82 O Ministra aprovará uma Capacidade Instalada sazoável. O Concessionário Mineiro

especificará no seu Plano de Produção Mineira, apresentado como suporte ao seu pedido de

Concessão Mineira, a Capacidade Instalada da operação planeada, que possa ser por fases, e O

Ministra aprovará a Capacidade Instalada proposta se for razoável. Se o Ministra, consideradas

as circunstâncias relevantes, considerar que à Capacidade Instalada não é razoável porque

materialmente inadequada, Notificará o Concessionário Mineiro, exptessando as razões para à

sua reprovação e O Concessionário Mineiro poderá apresentar uma proposta revista. Se a

proposta revista for novamente reprovada, O Concessionário Mineiro pode submeter a questão

da razoabilidade da Capacidade Instalada a um Perito Independente, nos termos estabelecidos

na Cláusula 29. Se o Perito Independente determinar que a Capacidade Instalada é razoável, a

proposta da Capacidade Instalada será aprovada.
Re

Mineita por qualquer motivo, incluindo, mas não limitado, a decisão pelo Conces: pátio
Mineiro de tesolução deste Contrato conforme estipulado na Cláusula 28. É

Concessionário Mineiro Notificará o Ditector Nacional de inas que a ds
realizada. Após cumprimento pelo Concessionário Mineiro das obrigações estabelecidas nos
termos das Cláusulas 7.3.1 e 8.4 sobre a despesa, aquele Notificará o Director Nacional de
Minas e anexatá à Notificação uma cópia do Relatório de despesa cumulativa preparado de

acordo com o disposto na Cláusula 20.6.

8.6 O Director Nacional de Minas Notificará o Concessionário Mineiro sobre o cumprimento
da obrigação da despesa. No prazo de 45 (quarenta e cinco) Dias de Calendário a contar da
recepção da Notificação apresentada pelo Concessionário Mineiro, de acordo com o disposto
na Cláusula 8.5, o Ditector Nacional de Minas Notificará o Concessionário Mineiro sobre o
cumprimento da despesa nos termos do disposto nas Cláusulas 7.3.1 e 8.4 e, caso considere
que a obtigação não tenha sido cumprida, indicará os respectivos motivos pelos quais a
obrigação de despesa não está satisfeita. Se o Ditector Nacional das Minas não der o aviso

dentro do prazo teferido, a obrigação de cumprimento da despesa deve ser considerada como

não tendo sido satisfeita.

8.6.1 Se o Director Nacional de Minas Notificar o Concessionário Mineiro que a obrigação da
despesa nos termos da Clâusula 7.3.1 e 8.4 não tiver sido cumprida, o Concessionário Mineito
pode, conforme o caso, emendar ó Relatório da despesa cumulativa ou submeter a questão da
satisfação da obrigação da despesa nos termos da Cláusula 7.3.1 e 84 a um Perito

Independente nos termos do disposto na Cláusula 29.

8.6.2 Se o Perito Independente determinar que a obrigação da despesa nos termos da Cláusula
7.31 e 84 foi satisfeita, o cumprimento da obrigação da despesa será considerada aprovada

nos termos deste Contrato.
aprovará tal Capacidade Instalada revista se for razoável, levando em consideração a
capacidade de transporte disponível ao Concessionário Mineiro. Se a aprovação do pedido da
revisão da Capacidade Instalada não for concedida ou for indeferida no prazo de 45 (quarenta
e cinco) Dias de Calendário, a contar da data de entrega do pedido pelo Concessionário
Mineiro à Ministra, o concessionário concorda que a aprovação não foi concedida. Se,
consideradas as circunstâncias relevantes, o Ministra considerar que a Capacidade Instalada
revista não é razoável porque materialmente inadequada, deverá informar o Concessionário
Mineito no prazo de 30 (trinta) Dias de Calendário a contar da data da entrega do pedido,
explicitando o fundamento do seu despacho e as emendas adequadas e razoáveis ao Plano de
Produção Mineira, Capacidade Instalada e/ou otçamento. O Concessionário Mineiro poderá
apresentar uma nova proposta revista da Capacidade Instalada. Se tal alteração à Capacidade
Instalada não for aprovada, o Concessionário Mineiro poderá submeter o assunto a decisão
por um Perito Independente de acordo com o disposto na Cláusula 29. Se o Perito
Independente decidir que a Capacidade Instalada proposta é razoável, a Capacidade Instalada

considerar-se-á aprovada.

9,43 . Q Concessionário Mineiro deverá manter a Produção Comercial. Sujeito à Cláusula 9.2,

o Concessionário Mineiro deverá envidar os melhores esforços para manter os níveis de
Produção Comercial em cada uma das suas Áreas da Concessão Mineira, em cada ano, após o
Ano Civil no qual a Notificação do início de Produção Comercial dessa área tenha sido

apresentada ao Director Nacional de Minas, de acordo com o disposto na Cláusula 9.3.

9.44. A Produção Comercial satisfaz os níveis mínimos das obrigações de trabalho. O

Goveino concorda que o cumprimento pelo Concessionário Mineiro dos requisitos
especificados na Cláusula 9.4.3 de manutenção dos níveis de Produção Comercial na Área da
Concessão Mineira satisfaz as obrigações do Concessionário Mineiro quanto à produção anual

dessa Concessão Mineira.

9.4,5 . Paralisação das Operações. Sujeito à Cláusula 9.4.2, o Concessionário Mineiro não deve

paralisar a Produção Comercial na Área da Concessão Mineira. O concessionário deve manter

a Produção Comercial na Área da Concessão Mineira, durante 5 (cinco) anos consecutivos
a

4.1 Declatação de encerramento. O Concessionário Mineiro Notificará o Director Nacional
de Minas com uma antecedência de 6 (seis) meses antes do encertamento permanente da mina

dentro da Área do Contrato, devendo tal Notificação incluir os motivos da decisão do

encerramento da mina.

10.42 Dever de manter segurança. O Concessionário Mineiro deverá tornar segura a área
perturbada pelas Operações Mineiras sob a sua Concessão Mineira antes de esta expirar de
modo a assegurar a segurança 20 público e a futuros Utentes da Tetra. Esta obrigação inclui
mas não se limita ao seguinte:

(a) todos os poços, incluindo os que permitem acessos € ventilação, deverão ser
permanentemente selados;

(b) todas as linhas de distribuição de energia usadas exclusivamente pelo Concessionário
Mineito devem ser removidas;

(c) todos os poços com declives pronunciados e escarpadutas artificiais devem ser nivelados
de tal modo a tornar a curva de nível é os limites seguros por fortna à evitar quedas
inadvertidas, e onde for necessário, vedados e com sinalização duradoira que indique a
existência de perigo;

(d) todas as represas, quer sejam para água, entulhos ou resíduos, devem ser seguras de modo

a resistir a colapsos.

10.43 Programa de Encerramento da Mina. O Concessionário Mineiro deverá desenvolver, e

actualizar periodicamente, de cinco em cinco anos, como parte do Programa de Gestão
Ambiental, para o eventual encertamento das Operações Mineiras. Tal programa deve ser
articulado nos termos da lei aplicável.

10.44 Remoção de bens móveis. imóveis e não removíveis. O Govetno pode querendo,

adquirir os bens móveis, imóveis e não removíveis em conformidade com o disposto na
Cláusula 22.2, o Concessionário Mineiro deverá, aquando do encerramento da mina, remover
todos os bens móveis. Todos os bens imóveis, tais como edifícios, instalações e vedações

(excepto os necessários para preservar à segurança) devem ser demolidos e o local nivelado,
(E)

(o)

para teste e análise num laboratório ou como parte de uma instalação pilotó ou: B

estudos e pesquisa de mercado;

o direito a entrar, utilizar e ocupar áreas fora da Área do Contrato, conforme possa ser
necessário e apropriado sujeito a quaisquer exigências e restrições de licenciamento ao uso
da terra, incluindo mas não se limitando aos objectivos da: (1) construção e manutenção de
quaisquer estradas, infra-estruturas ferroviárias, portuárias e. outra infra-estrutura
necessária para as Operações Mineiras, (ii) o dixeito de, a expensas suas, se apropriar e usar
a partir da Área da Concessão Mineira (locais de uso para fins de construção), madeira,
solo, pedta, ateia, cascalho e outros produtos e materiais, conforme explicitados no Plano
de Lavra é conforme for necessário para, ou para serem usados em Operações Mineiras,
mas não para fins comerciais ou venda a menos que seja parte de um amplo programa de
Desenvolvimento Comunitário, (ii) o direito de extrair e usar água de acordo com a Lei
Aplicável, (iv) o direito de usar partes da área do Contrato para fins agrícolas e pecuários
pata consumo próprio do pessoal das Operações Minciras;

o direito de remover ou de outra forma dispor de quaisquer construções, instalações,
equipamento, maquinatia e outros materiais encontrados dentro da Área da Concessão
Mineira; desde que, antes de dispor de qualquer bem imóvel, dê 10 (dez) dias de aviso
prévio, por escrito, ao MIREM, solicitando a remoção ou disposição dentro deste prazo, e
caso o MIREM não responda ou não realize a remoção ou disposição do referido bem, o
Concessionário Mineiro terá o direito de o fazer. Qualquer ganho ou custo incortido na

disposição será ao benefício ou às expensas do MIREM, conforme o caso.

11.2 Áreas reservadas e protecção de certos lugares. Em confotimidade com a Lei de Minas, o

Concessionátio Mineito não deverá conduzir quaisquer operações, durante a Exploração

Mineita em áreas reservadas ou áreas excluídas. O Governo concorda que depois da Data

Efectiva não qualificará qualquer área dentro da Área do Contrato como área reservada ou

excluída da prospecção e pesquisa ou mineração 2 não ser que tal reserva ou área excluída seja

um lugar de significativa importância arqueológica. O Concessionário Mineiro não conduzirá

operações de prospecção e pesquisa em zonas de protecção parcial ou total sem a devida

autorização, pot esctito do Ministra e da autoridade provincial competente. O Concessionário

Mineito conduzirá as suas Operações Mineiras de forma a minimizar os danos dos locais da

Área de Contrato, às infra-estruturas e às instalações de interesse histórico, cultutal, religioso

ou outro interesse público.
servidão. Uma vez provada a responsabilidade, o Concessionário Mineiro deverá compenisai às.
Ei

pattes lesadas conforme estabelecido na Legislação Aplicável.

iro compensará e assistirá no teassentamento d te:

11.7 Concessioná:
Tetra. Se o Concessionário Mineiro considerar que a presença contínua dos Utentes da Terra
dentro da Área da Concessão Mineira é incompatível com as Operações Minciras, deverá
compensar e assistit no zeassentamento de tais Utentes da Terra. O Concessionário Mineiro
pagatá a compensação pela transferência ou percas do direito de uso e aproveitamento da terra,
edifícios, culturas, árvores económicas, outras benfeitorias, percas de luctos derivados do uso
da terra devido à ocupação ou danificados pelo Concessionário Mineiro na condução de
actividades no âmbito do presente Contrato. A referida compensação deverá ser equivalente a
uím valor monetário necessário pata colocar os Utentes da Terra em condições estabelecidas no
regulamento sobre o reassentamento ou outra legislação aplicável e deve igualmente incluir um
valor justo de mercado de qualquer cultura destruída, bem como os custos de transferência
resultantes do reassentamento. O Concessionário Mineito será igualmente responsável pela
procura, incluindo os custos de diteitos de passagem alternativas, direitos de acesso ou
qualquer reassentamento de Utentes da Terta cujas restrições de acesso 20 reassentamento de
qualquer terra sejam necessárias para as Operações Mineiras. Os arranjos devem ser efectuados
e a compensação paga antes de qualquer vedação da área ou transferência. Se o Concessionário
Mineiro e os Utentes da Testa não chegarem a acordo quanto 20 valor da compensação,
podem solicitar ao MIREM para fazer mediação, e o MIREM envidará os seus melhores
esforços para apoiar esses casos. Se o Concessionário Mineixo, os Usuários e Ocupantes da
Terra se recusarem a serem transferidos ou reassentados ou não concordem no valor da

compensação, estes ou O Concessionário Mineiro podem remeter o caso ao tribunal

competente.

11.8 Fotografia aérea. O Concessionário Mineito deverá obter uma autorização prévia e por

escrito, da entidades competentes, nos termos da lei aplicável, antes de fazer fotografias aéreas.

11.9 O MIREM assistirá o Concessionário Mineiro. O MIREM envidará os seus melhores

esforços para assistir, acelerar e diligenciar as autosizações e/ou outtos actos a realizar pelo

ou subconttato, mediante submissão de uma carta pelo Concessionário Mineiro informand

sobre a contratação, providenciando informações relativas à identificação do conttato ou do
subcontratado, incluindo o nome, endereço e outra informação sobre o contacto do
representante local, a duração do contrato e as Operações Mineitas a serem levadas a cabo. O
MIREM envidará os seus melhores esforços com vista a assistir e acelerar a obtenção, pelo
Concessionário Mineiro, das necessárias autorizações para os efeitos previstos na presente

cláusula.

CLÁUSULA 12 - DIREITOS E OBRIGAÇÕES DAS PARTES

121 Obrigações do Concessionário Mineiro. O Concessionário Mineiro terá todas as

obsigações impostas por este Contrato, pela Lei Aplicável e pelas Concessões Mineitas.

12.2 Dixeitos do Concessionário Mineiro. Sujeito às restrições impostas por este Contrato e

pela Lei Aplicável, o Concessionário Mineiro terá todos os direitos conferidos nos termos do

presente Contrato, da Lei Aplicável e da Concessão Mineira dentro da Área do Contrato,

incluindo mas não limitado aos seguintes direitos:

(a) o diteito exclusivo de conduzir todos os tipos de Operações de Prospecção e Pesquisa,
Desenvolvimento, Operações Mineitas e Operações de Processamento dentro da Área da
Concessão Mineira;

(b) consttuir todas as instalações industriais, administrativas, residenciais, médicas e outras
instalações, edifícios ou infra-estruturas necessárias para as Operações Mineiras;

(e) dispor livremente da sua propriedade e organizar o seu empreendimento em
conformidade com as boas e melhores práticas do sector mineiro;

(d) contratar e demitir trabalhadores, obter as necessárias permissões de trabalho, vistos e
documentos de residência para os seus trabalhadores estrangeiros nos termos da lei
aplicável;

(e) utilizar a água, madeira e outros materiais dentro da Área do Contrato para os propósitos
das Operações Mineiras, mas não para fins comerciais ou venda, a menos que seja parte

de um amplo programa de Desenvolvimento Comunitário;

q

-3

12,4 Direitos do Governo. Sujeito a quaisquer restrições impostas por este Contrato e. ela
Aplicável, o Governo deve ter todos os direitos acordados sob este Contrato e a Lei Aplicável.

CLÁUSULA 13 - MÉTODO DE OPERAÇÃO
13.1 As operações devem estar de acordo com práticas aceites. Durante a vigência deste

Contrato, o Concessionário Mineiro deverá conduzir as Operações Mineixas de forma segura e
correcta e cumprir todas as obrigações aqui estabelecidas de acordo com a Lei Aplicável e com
as melhores práticas e padrões internacionalmente aceites de prospecção e pesquisa,
Exploração Mineira e ambientais, e terá plena tesponsabilidade de assegurar o cumprimento e

assumir todos os riscos dele decorrente.

3.1.1 Resolução de disputas em caso de conflito. No caso de ocorter uma disputa entre as

Partes no âmbito do disposto na Cláusula 13.1, sobre os significados da boa prática de
trabalho, ou melhores práticas e padrões internacionais de prospecção e pesquisa, Exploração
Mineira ou ambientais, qualquer das Partes pode submeter o diferendo para resolução, de

acordo com a Cláusula 29, por um Perito Independente.

13.2 Indenização e isenção de responsabilidades por operações anteriores.

O Concessionário Mineiro deverá indemnizar o Estado por qualquer acção ou revindicação ao
Estado resultante de algum acto ou omissão por parte do Concessionário Mineiro na

implementação deste Contrato.

O Concessionário Mineiro não terá responsabilidade directa ou derivada que seja consequência
das Operações de Prospecção e Pesquisa, Desenvolvimento, Operações Mineiras ou
Operações de Processamento e outras operações relacionadas com qualquer parte da Área do

Contrato realizadas por Terceitos antes da Data Efectiva deste Contrato.

13.3 Operadores Mineiros, Subcontratados, pagamentos a Associadas, preços e custos de

transferências, bens e serviços locais,

13.34 Transferências de preços ou custos. O Concessionário Mineiro compromete-se a

realizar transacções que impliquem transferências de preços ou custos na venda do Produto
Mineiro e na aquisição de bens e serviços que possam resultar numa redução ou perca ilegítima

de rendimentos tributários do Governo.

13.3.5 Preferência por bens e serviços moçambicanos. O Concessionário Mineiro e todos os

que trabalhem pata si devem dar preferência a Pessoas moçambicanas para todos os contratos
de construção, fornecimento ou serviços (incluindo frete e transporte), desde que tais Pessoas
Moçambicanas ofereçam preços, quantidades, qualidade e prazos de entrega que sejam pelo
menos equivalentes. O Concessionário Mineiro deverá dar preferência a bens e serviços
disponíveis em Moçambique que sejam de qualidade comparável internacionalmente, estejam
disponíveis nos prazos solicitados e em quantidades suficientes e sejam oferecidos a preços
competitivos no momento da entrega. O Concessionário Mineiro concorda que deverá iniciar
e manter um sistema através do qual todas as aquisições de bens e serviços associadas com as
Operações Mineiras, após a outorga da primeira Concessão Mineira, sejam publicitadas através

de publicação em jornais moçambicanos ou de um xebsite apropriado.

13.3.6 Conflitos relacionados com Associadas, informações de pagamentos e compras
preferenciais. Se existir qualquer disputa entre as Partes decorrente do disposto nas Cláusulas

13.3.2,13.3.3, 13.34 ou 13.3.5, qualquer das Partes poderá submeter a matéria para decisão por

um Perito Independente, de acordo com o estabelecido na Cláusula 29.

13.4 Gestor residente e representante. Durante a vigência do presente Contrato, o
Concessionário Mineiro deverá confiar a gestão das Operações Mineiras a um gestor residente
em Moçambique e, na sua ausência, a um substituto residente em Moçambique, cujo nome
deverá ser Notificado 20 MIREM no prazo de 30 (trinta) Dias de Calendário após a Data
Efectiva. Este gestor residente ou, na sua ausência, o seu substituto, será o representante oficial
do Concessionário Mineiro em Moçambique e deverá ter poderes para, em nome do
Concessionário Mineiro, realizar todos os actos necessários para executar as Operações
Mineiras de acordo com a Lei de Minas e o estabelecido no presente Contrato. O
Concessionário Mineiro deverá Notificar o Director Nacional de Minas, no prazo de 14

(catorze) Dias de Calendário, de qualquer alteração da pessoa indicada como gestor residente.

und

Tentei

35.5 O M su à todos a: tos de observação e fiscalização. No exercício dos
seus direitos de observação, exame e auditoria estabelecidos na Cláusula anterior ou qualquer
outra Cláusula do presente Contrato, o MIREM deverá suportar todos os encargos
decorrentes, excepto os relativos a apresentação de documentos pelo Concessionário Mineiro 4
que o MIREM tenha direito a ter acesso ou que sejam necessários para cfeitos de qualquer
auditoria, incluindo a verificação dos preços de compra de qualquer bem ou serviço adquirido
ou preços de venda de qualquer bem ou Produto Mineiro. O Concessionário Mineiro deverá
ainda fornecer ao MIREM ou aos seus representantes autorizados, sem qualquer custo,
qualquer assistência e meios que sejam razoavelmente necessários e que estejam normalmente
disponíveis para o Concessionário Mineiro e seus funcionários e representantes na condução

das Operações Mineiras, de forma a assegurar o efectivo exercício dos direitos acima refetidos
de inspecção, exame e auditoria.

13.5.6 Poderes do Estado não reduzidos contratualmente. Nada no presente Contrato deverá

sex interpretado como limitando por qualquer forma os direitos do Estado nos termos de
qualquer Lei Aplicável ou competência legal de auditar, examinar ou fiscalizar os beas, contas,
registos, Dados Minerais e informação mantida pelo Concessionário Mineiro relativamente às
Operações Mineiras.

CLÁUSULA 44 - FINANCIAMENTO

14.1 Boas práticas financeiras. A fonte e método de financiamento das Operações Mineiras no
âmbito deste Contrato deverão ser efectuados de acordo com as boas práticas financeiras

prevalecentes na indústria mineira internacional.

14.2 O Concessionário Mineiro poderá determinar meios de financiamento. O Concessionário

Mineiro poderá determinar em que medida o financiamento das Operações Mineiras serão
efectuadas através da emissão de acções do Concessionário Mineiro, através de empréstimos
pelo Concessionário Mineiro ou por uma Associada ou por quaisquer outros meios. Contudo,

nenhum financiamento das Operações Mineiras deverá resultar numa dívida financeira que

Moçambique para aprovação nos termos da Lei Aplicável. O Banco de Moçambique nã
deverá de forma irrazoável reter a aprovação de condições de reembolso, taxas de juro
efectivas, plano de amostização, taxas e outras matérias como descontos, balanços de
compensação e outros custos decorrentes de tal financiamento, desde que estejam de acordo
com padrões internacionalmente aceites e praticados para investimentos com grau de risco
comparável. O Banco de Moçambique não deverá aprovar nenhuma livrança, obrigação ou
mútuo que tenha um dividendo ou uma taxa de juros superior a LIBOR mais 6% (oito por

cento).

14.7 Disputas relacionadas com financiamentos. Se existir qualquer disputa entre as Partes

decorrente do disposto nas Cláusulas 14.3, 14.4, ou 14.6, qualquer das Partes poderá submeter
a questão para decisão por um Perito Independente, de acordo com o estabelecido na Cláusula
29.

CLÁUSULA 15 - QUESTÕES FISCAIS

15.1 Princípios perais. O Concessionário Mineiro, o Operador Mineiro e os seus
Subcontratados, salvo na medida em que estejam isentos, estarão sujeitos durante o período de

realização das Operações Mineiras, à Lei Aplicável em Moçambique em matéria fiscal.

15.1.1 Durante a vigência deste Contrato, o Concessionário Mineito e o Operador Mineiro
terão diteito a incentivos fiscais e isenção de direitos aduaneiros nos termos da Lei n.º

13/2007, de 27 de Junho.

15.1.2 As prorrogações da concessão mineira, estão sujeitas ao regime fiscal aplicável na data

da autosização das prottogações.

15.1.2.3 Deduções de prejuízos fiscais: Os prejuízos fiscais apurados em determinado

exercício, caso haja, são deduzidos, havendo-os, em um ou mais dos cinco exercícios

posteriores.
[Ra

sócios do Concessionário Mineiro não são consideradas como sendo rendimento sujeito à

tributação.

15.7.2 a) Os rendimentos de natureza financeira, tais como juros, dividendos e outras
participações em lucros, descontos, ágios, transferências, diferenças de câmbios

realizados, prémios na emissão de obrigações serão considerados proveitos.

b) Os encargos de natureza financeira, tais como juros de capitais alheios aplicados
na explosação, descontos, ágios, transferências, diferenças de câmbio realizadas,
gastos com operações de crédito, cobrança de dívidas de divisas e emissão de
acções, obrigações e outtos valores mobiliários e prémios de reembolso serão

considerados custos.

: = OFERTA DE P IP, JAL A E s
NACIONAIS

16.1 O Concessionário Mineiro colocará à disposição do Estado ou de outra pessoa colectiva
pública por ele indicada (a “Entidade Pública Designada”), uma participação social de 15% no
capital social do Concessionário Mineiro (“Participação do Estado”)

a) Desta participação, 5% do capital social do concessionário mineiro, são reservados à

Empresa Moçambicana de Exploração Mineira - EMEM- SA de forma gratuita.

b) 5% para alienção à entidades públicas ou privadas em termos comerciais de mercado, nos
termos da alínea b) do nt do artigo 33 da Lei nº 15/2011, de 10 de Agosto.

c) 5% é reservada para alienação via mercado bolsista a favor de inclusão económica em
termos comerciais de mercado preferencialmente de pessoas singulares moçambicanas, nos
termos da alínea a) do nº1 do artigo 33 da Lei nº 15/2011, de 10 de Agosto.

16.2 Se as Partes não chegarem a um acordo sobre o que constitui termos comerciais de
mercado, para os efeitos do disposto nas alíneas b) e c) acima, qualquer das Partes poderá

submeter a questão em litígio à arbitragem de acordo com a Cláusula 29.
bisentinta

[OP

17.21 Mediante aprovação prévia do Banco de Moçambique e segundo os procedimentos
em vigor, será concedida ao Concessionário Mineiro autorização especial para abertura e
movimentação de contas bancárias no exterior, para depositar as receitas de exportação, com a
finalidade de fazer face às obrigações para com o exterior resultante de contratos devidamente

aprovados pelo Banco de Moçambique.

17.21 (a) Aprovada(s) a(s) conta(s), o Concessionário Mineiro estará adstrito à obrigação de
informar ao Banco de Moçambique o(s) número(s) de conta(s) e seu banco de domicílio no
prazo de 15 dias após a abertura da conta, devendo proceder de igual modo relativamente as

contas abertas no sistema bancário nacional.

17,2.2 A porção das receitas a manter no exterior referidas na cláusula 17.2.1(a) deverá ser na
percentagem que permita o pagamento das despesas inerentes as obrigações contratualmente
assumidas para com o exterior, devendo o remanescente ser remetido para um banco que

opera em Moçambique no prazo de 90 (noventa) dias após as exportações dos bens.

17.2.2 (a) A remessa acima referida deverá ser reflectida em moeda nacional na conta da
concessionária domiciliada no país, podendo esta reter, até ao limite de 50% em moeda
estrangeira. Nos casos em que a concessionária estiver a operar em projectos de pesquisa e
exploração de tecursos não renováveis, obriga-se a vender ao Banco de Moçambique a parte
que deve ficar reflectida em moeda nacional, podendo reter até ao limite de 50% em moeda
estrangeira. Todavia, sempre que necessitar de comprar moeda nacional terá que fazê-lo por

via do Banco de Moçambique ao abrigo da cláusula 17.2c.

17.22 (b) No âmbito da movimentação das contas referidas na cláusula 17.21 O

Concessionário Mineiro obriga-se a:

() renunciar os seus direitos de sigilo bancário em benefício do Banco de Moçambique, em
relação as contas acima referidas de modo a garantir o acesso a informação bancária ao seu
gestor e facilitar a realização das auditoxias;

(ii) relatar ao Banco de Moçambique, de forma petiódica a movimentação das contas, devendo

ordenar ao seu banqueiro o envio das cópias dos extractos trimestrais, assistindo ao Banco
17.7 Em tudo quanto esteja omisso na presente cláusula, serão aplicadas as regras consta:

na legislação cambial em vigor.

CLÁUSULA 18 - EMPREGO DE PESSOAL

18.1 Conformidade com os padrões laborais. O Concessionário Mineiro deverá cumprit a Lei

Aplicável relativamente a contratações, padrões e segurança laboral.

18.2 Preferência por contratação local. Na contratação de pessoal para trabalho nas Operações
Mineiras, e sujeito ao disposto nas Cláusulas 18.3 e 18.4, o Concessionário Mineiro deverá dar
preferência a cidadãos moçambicanos, o concessionário Mineiro deverá, após apresentar a
Notificação referida na Cláusula 8.1, efectuar programas de formação e recrutamento, a
expensas suas, por forma a identificar cidadãos moçambicanos devidamente qualificados nas
comunidades de acolhimento e vizinhas com aptidão para adquirir as necessárias qualificações

e experiência.

18.3 Preferência por profissionais moçambicanos. Sujeito ao disposto na Cláusula 18.4, o

Concessionário Mineiro deverá dar preferência a cidadãos moçambicanos que tenham
domicítio nas comunidades de acolhimento e vizinhas ou, caso não estejam disponíveis, em
qualquer outro local, para contratação de posições para as quais seja necessário um nível

universitário.

18.4 Direito a empregar especialistas estrangeiros. Sujeito à Lei Aplicável, o Concessionário

Mineiro, o Operador Mineiro ou os Subcontratados, têm o direito de contratar e empregar um
número razoável de trabalhadores estrangeiros que tenham qualificações, conhecimentos ou

eriência especializados. Para o efeito, “número razoável” significa:
expi A

(a) 30% ( trinta pox cento) do total de trabalhadores durante a fase de desenvolvimento do
projecto;

(b) 20% ( vinte por cento) do total de trabalhadores após os primeiros cinco anos da fase de
Exploração Mineira; e
vizinhas, de qualquer outro local em Moçambique ou no estrangeiro). O programa deve
também descrever as actividades de formação planeadas e qualquer uso planeado
Subcontratados. O nível de emprego e formação deve ser adequado a natureza é extensão das

Operações de Prospecção e Pesquisa e da Exploração Mineira, respectivamente.

18.8 O Director Nacional de Minas deverá aprovar programas de formação é emprego. O

MIREM, em consulta com o ministério responsável pelos assuntos laborais, deverá, se os
programas apresentados no âmbito do previsto na Cláusula anterior atingir ou descrever um
programa razoável para atingir os objectivos estabelecidos nas Cláusulas 18.2, 18.3 e 18.4,
aprovar tais programas. Se o programa não for aprovado, o Director Nacional de Minas deverá
Notificar o Concessionário Mineiro no prazo de 45 (quarenta e cinco) Dias de Calendário, a
contar da data em que o progratma foi apresentado, e tal Notificação deverá conter os motivos
específicos do indeferimento e os meios ou orientações que permitam ao Concessionário

Mineiro corrigir tais motivos. O Concessionário Mineito pode apresentar qualquer número de

progtamas revistos.

18.9 Um único programa de formação e emprego. Se o Concessionário Mineito detém mais

que ui Título Mineiro na Área do Contrato, pode apresentar anualmente um único programa

de formação e emprego por forma a cumprir os requisitos das Cláusulas 18.7 e 18.8.

CLÁUSULA 19 - DESENVOLVIMENTO COMUNITÁRIO
191 Obrigação geral de promoção de desenvolvimento. O Concessionário Mineiro deverá

apoiar no desenvolvimento da sua comunidade mineira para promover o bem-estar geral e

melhorar a qualidade de vida dos habitantes da comunidade beneficiária.

19.2 Acordo de Desenvolvimento da Comunidade, O Concessionário Mineiro deverá celebrar

um memorando de entendimento, a denominar-se Acordo de Desenvolvimento da
Comunidade, com o Gverno local respectivo . O montante a ser investido em projectos sociais
ao abrigo do Acordo de Desenvolvimento da Comunidade deverá corresponder ao equivalente
de US$4 (quatro milhões de dólares norte-americanos) até ao termo da Concessão Mineira,

sendo que, deste total, US$1 (um milhão de dólares norte-americanos) deverão ser

iii consulta com a comunidade no desenvolvimento de um Programa de Encerramento
da Mina que prepare a comunidade pata o eventual encerramento das Operações

Mineiras do Concessionário Mineiro;

(d) As obzigações da comunidade beneficiáriapara com o Concessionário Mineiro;

O)

[e

Os meios pelos quais o Acordo de Desenvolvimento da Comunidade deverá ser revisto
pelo Concessionário Mineiro e pela comunidade beneficiária cada 5 (cinco) anos civis, e
o compromisso de que o acordo em vigor se manterá vinculativo no caso de quaisquer
modificações ao acordo pedidas por uma das Partes não serem aceites pela outra Parte;
Os sistemas de consulta e fiscalização entre o Concessionário Mineiro e a comunidade de
acolhimento, e os meios pelos quais a comunidade pode participar na planificação,
implementação, gestão e fiscalização das actividades conduzidas no âmbito do acordo;
Compromisso de que o Concessionário Mineito e a comunidade beneficiáriaacordam que
qualquer conflito relativamente ao acordo será em ptimeira instância resolvido por
consulta entre o Concessionário Mineiro e o representante da comunidade beneficiárine,
se o conflito não for assim resolvido, qualquer das Partes pode apresentar a questão para
o Ministra decidir, em consulta com a Administração Local, e a decisão do Ministra será

final e vinculativa para o Concessionário Mineiro e comunidade de acolhimento;

19.23 Exemplos de obrigações a serem consideradas. As Partes reconhecem que um Acordo

de Desenvolvimento da Comunidade deverá considerar as circunstâncias únicas de cada

Concessão Mineira e comunidade de acolhimento, e as questões a serem consideradas não

podem ser pré-determinadas. Assim, o Acordo de Desenvolvimento da Comunidade pode

incluir todas ou algumas das seguintes matérias quando relevantes para a comunidade

beneficiária:

(a)

6)

(9

Educação escolar, aprendizagem, formação técnica e oportunidades de emprego para as
pessoas da comunidade;

Contribuições financeiras ou outtos apoios no desenvolvimento e manutenção de infra-
estruturas como educação, saúde ou outros serviços comunitários, estradas, água e
energia;

Assistência na criação, desenvolvimento e apoio de Concessionário Mineiro de pequena

escala e micro-empreendimentos;
iucscind

|

hsnã Lonas

Lumi Lamas

Ens

na negociação de um acordo, matérias que tenham sido acordadas, matérias em que é:
desacordo, e proposta para resolução da questão. O Ministra deverá apresentar uma decisão no

prazo de 60 (sessenta) Dias de Calendário a contra de tal Notificação.

19.2.7 Asquivo de cópia do Acordo de Desenvolvimento da Comunidade. A DNM devetá

manter uma cópia de todos os Acordos de Desenvolvimento da Comunidade em local

acessível ao público.

19.3 O Concessionário Mineiro deverá respeitar tradições, O Concessionário Mineiro deverá

teconhecer e respeitar os diteitos, costumes e tradições das comunidades locais.

LÁ! 20 - ORMAÇÃO, DAD SE RELATÓ
20.1 Q Concessionário Mineiro deverá manter registos actualizados. O Concessionário

Mineiro deverá prepatar e, enquanto este Contrato se mantiver em vigor, manter registos

detalhados, precisos e actualizados das Operações de Prospecção e Pesquisa,
Desenvolvimento, Exploração Mineira e Operações de Processamento relativamente à Área do
Contrato. O original ou uma cópia autenticada de tais registos deverá ser sempre mantida em
Moçambique e sempre disponível para revisão pelo MIREM durante as horas normais de
trabalho. Todos esses relatórios, registos e dados, à excepção das amostras das coroas de

testemunho podem ser mantidos em formato electrónico.

20.2 Q Concessionário Mineiro deverá manter amostras e registos das perfurações. O

Concessionário Mineiro deverá manter duplicados ou, consoante os casos, pattes de amostras

das perfurações e concentrados finais, bem como compostos mensais dos resultados de
cabeçotes de fresar e amostras de resíduos por um período mínimo de 5 anos. Tal deverá ser
disponibilizado ao MIREM mediante pedido e Notificação em tempo razoável. No caso de o
Concessionário Mineiro abandonar a Área do Contrato ou pretender destruir as amostras
guardadas após o período mínimo de 5 anos, deverá Notificar o MIREM e, se solicitado,

entregar tais amostras ao MIREM, ou caso contrário, poderá dispor do material.

20.3 Relatórios solicitados pela Lei Aplicável. O Concessionário Mineiro deverá apresentar aos

departamentos governamentais competentes todos os relatórios exigidos pela Lei Aplicável ou

pelo presente Contrato.
b) consoante os casos, a justificação para o não cumprimento dos objectivos e o que poderá”
ser efectuado para atingir tais objectivos no futuro;

c) uma lista detalhada de quaisquer montantes gastos pelo Concessionário Mineiro devido ao
Acordo de Desenvolvimento da Comunidade;

d) quaisquer problemas especiais ou recortentes com a comunidade de acolhimento;

e) o progresso registado com o Programa de Encerramento da Mina.

20.8 Relatório anual de emprego. O Concessionátio Mineiro deverá apresentar anualmente 20
MIREM, até ao dia 31 de Janeiro, um Relatório de emprego. Tal Relatório deverá incluir o

número de trabalhadores do Concessionário Mineiro a 31 de Dezembro do Ano Civil anterior,
o número de trabalhadores para cada categoria (não qualificados, qualificados, administrativos,
técnicos ou gerência) e a respectiva percentagem da origem dos trabalhadores (das
comunidades de acolhimento ou vizinhas, de qualquer outro local em Moçambique ou do

estrangeiro).

CLÁUSULA 21 - VENDAS E VALOR DO PRODUTO MINEIRO

21.1 Vendas de Produto Mineiro. O Concessionário Mineiro deverá envidar esforços pata
alienar o Produto Mineiro ao mais alto preço comercial de mercado possível e com as mais
baixas comissões e taxas conexas possíveis nas circunstâncias prevalecentes à altura e negociar
os termos e condições de venda compatíveis com as condições de mercado mundiais. O
Concessionário Mineiro pode celebrar contratos de venda e comercialização a longo prazo ou
contratos em moeda externa e de facilidades de cobertura de risco aceitáveis, não obstante o
preço de venda de Produto Mineiro, incluindo preços “spot” do mercado, poder ser superior
ou inferior em qualquer momento, ou os termos e condições de venda sejam menos favoráveis

que os disponíveis noutras condições.

212 O Estado pode solicitar acesso à produção. o Ministra pode, mediante Notificação entre

1 e 31 de Julho de cada ano, solicitar que o Concessionário Mineiro venda ao Estado, a uma
pessoa jurídica por si detida ou a qualquer entidade moçambicana, até ao montante de 10%
(dez por cento) da produção de Produto Mineiro para o Ano Civil subsequente. O preço pago

ao Concessionário Mineixo por tal Produto Mineiro deverá ser o preço justo de mercado e

mercado quanto ao preço obtido, qualidade ou quantidade da produção ou outros factores)
sem prejuízo das demais disposições desta Cláusula 21, o valor para efeitos de pagamento de
imposto sobre a produção, imposto sobre o rendimento, IVA ou outros Pagamentos ao

Estado deverá ser ajustado para reflectir o valoz justo de mercado.

leverá Notificar por escrito sobre preco em dis uta. Quando o MIREM.
dispute a equidade ou validade dos preços de venda realizados sobre a totalidade ou parte das
vendas ou outra disposição de Produto Mineiro durante o período em questão relativamente
ao cálculo e pagamento de taxas de produção e outros pagamentos devidos ao Estado nos
termos do presente Contrato ou da Lei Aplicável, deverá Notificar o Concessionário Mineiro

por escrito.

21.7 Obrigação de apresentar documentação de venda. O Concessionário Mineiro deverá, no

prazo de 15 (quinze) Dias de Calendário a contar da data de tal Notificação pelo MIREM,
apresentar documentação por escrito ao MIREM que demonstre que os proveitos reais
representam o valor justo de mercado da venda ou outra disposição do Produto Mineiro em
questão. A informação apresentada deverá sez tratada como confidencial. O MIREM deverá
considerar a documentação apresentada pelo Concessionário Mineiro e deverá Notificar o

Concessionário Mineiro da sua decisão.

21.8 As es deverão acordar. reco justo de ado ou sul er à éria
apreciação por Perito Independente. No prazo de 30 (trinta) Dias de Calendário da Notificação
efectuada nos termos da Cláusula 21.7 as Partes deverão reunir-se para resolver as objecções
do MIREM e, conforme previsto na Cláusula 21.1, deverão acordar o preço justo de mercado
da venda ou disposição do Produto Mineiro para o período em questão. No caso de as Partes
não chegarem a acordo sobre o valor justo de mercado, qualquer das Partes pode submeter a
matéria em disputa para determinação por um Perito Independente, conforme estabelecido na
Cláusula 29.

21.9 Onde o Perito Independente determine que o valor justo de mercado pela venda ou outra
disposição de Produto Mineiro era um valor demasiadamente baixo, o Concessionário Mineiro

deverá pagar, no prazo de 60 (sessenta) Dias de Calendário a contar da Notificação recebida

sds!

“é

na Área do Contrato que sejam de namreza móvel permanecerão propriedade do

Concessionário Mineiro e este terá o direito de vender, remover e re-cxportar de Moçambique

tais materiais e equipamento, plantas e outras instalações, sujeito à Lei Aplicável.

LÁ 23 - INFRA-ESTRUT! E ACESSO PÚBLI

23.1 Utilização de infra-estruturas públicas. Sujeito à Lei Aplicável, o Concessionário Mineiro

e quaisquer Operadores Mineiros e os Subcontratados deverão ter acesso e o direito de utilizar
estradas, pontes, vias ferroviárias, campos aéreos, facilidades portuárias e outras facilidades de
transporte, bem como energia, combustível, telefones e outros meios de comunicação, e
serviços de água, que sejam propriedade ou detidos sob concessão concedido ou prestados por
qualquer agência ou entidade detida ou controlada pelo Governo, desde que o seu uso pelo
Concessionário Mineiro não limite o uso existente e aprovado por outras Pessoas. Exceptuam-

se do acima desctito as infra-estruturas públicas destinadas ao uso não civil.

231.1 Construção, melhoria e marmtenção de infra-estruturas públicas e privadas. O

Concessionário Mineiro deverá, sujeito ao disposto nesta Cláusula e na Lei Aplicável, ter o
dizeito de construir, utilizar, melhorar e manter quaisquer estradas, pontes, caminhos-de-ferto,
campos aéreos, facilidades portuárias e outras facilidades de transporte adicionais, e de
construir, utilizar, melhorar ou manter quaisquer estações de energia eléctrica, linhas de
transpotte/transmissão de energia, linhas telefónicas ou outras facilidades de comunicações,
óleo e gasodutos, facilidades de transporte de água ou de outras linhas de utilidade ou
facilidades, necessárias para as Operações Mineiras, tanto dentro como fora da Área de
Contrato para o uso do Concessionário Mineiro. Ao Concessionário Mineiro será dado direito
de preferência no uso de tais infra-estruturas. Mediante pedido de um Terceiro interessado, o
Concessionário Mineiro e o Governo poderão rever tais infra-estruturas e outras necessidades
das Operações Mineiras incluindo, mas não limitado a, transporte, energia, água e necessidades
portuárias, com o objectivo de fazer uma divisão equitativa dos custos e benefícios decorrentes
de tais necessidades e uso de infra-estruturas nas Operações Mineiras. O Concessionário
Mineiro não deverá construir sem autorização da autoridade competente, e sem ter

compensado qualquer Terceiro com direito de uso e ocupação de terra.
risca

23.5 Q Concessionário Mineiro terá prioridade de uso. Relativamente às infra-estruturas di

transporte construídas dentro ou fora da Área do Contrato pelo Concessionário Mineiro para
efeitos das Operações Mineiras, o Concessionário Mineiro terá prioridade no uso de tais infra
estruturas na execução de Operações Mineiras. Se as infra-estruturas de transporte forem de
carácter público (tal como estradas e portos), o Concessionário Mineito deverá permitir ao
público o uso das infra-estruturas de transporte das Operações Mineiras, desde que tal uso e a
sua forma não prejudiquem ou interfiram indevidamente nas Operações Mineiras. Se um
Tetceito pretender utilizar tais infra-estruturas de transporte e desde que tal utilização não
prejudique as Operações Mineiras, o Concessionário Mineito deverá permitir que tais Terceiros
utilizem as infra-estruturas de transporte sujeito aos termos e pagamento de taxas de utilização
que sejam equitativas tendo em conta o uso que tais Terceiros façam das infra-estruturas, a
natureza das infra-estruturas e, se necessário, conforme aprovado pelas autoridades
competentes de acordo com a Lei Aplicável. O Concessionário Mineiro poderá restringir ou
proibir o acesso público a estradas na Área da Concessão Mineira no caso de perigo para os
utilizadores ou funcionários do Concessionário Mineiro ou distúrbio ou obstrução das
Operações Mineiras. Se existir qualquer conflito entre o Concessionário Mineiro e um Terceiro
utilizador de tais infra-estruturas de transporte fora da Área da Concessão Mineira, o
Concessionário Mineiro deverá Notificar o Ministra, que deverá determinar o nível de uso
razoável por Terceiros e o montante das taxas de utilização, a existirem. Se o Ministra e o
Concessionário Mineiro não concordarem com o nível de uso ou das taxas de utilização, o

Concessionário Mineiro pode submeter a questão à arbitragem de acordo com a Cláusula 29.

2360 oia na obtençã autorizaçã o desenvolvimento de infira-

estruturas. O MIREM compromete-se a apoiar e cooperar com o Concessionário Mineiro na

obtenção de quaisquer licenças, aprovações ou autorizações necessárias para o financiamento,
construção, utilização, manutenção e reparação de infra-estruturas necessárias pata as
Operações Mineiras e que estejam descritas no Plano de Produção Mineira e a obter de
quaisquer outras autoridades competentes quaisquer aprovações necessárias para à utilização
de infra-estrutaras públicas disponíveis em Moçambique, sujeito ao pagamento de quaisquer
taxas que sejam aproptiadas ou geralmente aplicáveis e sem prejuízo do carácter público de tais

infra-estruturas.

Aug

planos e programas apresentados pelo Concessionário Mineixo deverá, excepto se de outra.
forma estabelecido na Cláusula 24.4.1, ser feita de acordo com o Regulamento Ambiental-pará
a Actividade Mineira. A taxa pela realização de tais estudos, planos e programas apresentados "=

pelo Concessionário Mineiro será por este suportado.

243 OQ Concessionário Mineiro deverá obter autorizações ambientais antes do

Desenvolvimento e Exploração Mineira. O Concessionário Mineiro não deverá iniciar nenhum
trabalho de Desenvolvimento ou Exploração Mineira em nenhuma Área de Concessão Mineira
dentro da Átea do Contrato até que, nos termos do Regulamento Ambiental para a Actividade
Mineita tenha obtido aprovação de um Programa de Gestão Ambiental e a licença ambiental
tenha sido emitida. São necessários, um Programa de Gestão Ambiental e uma licença

ambiental para cada Concessão Mineira dentro da Área do Contrato.

243.1 Estudo de Impacto Ambiental. Um Estudo de Impacto Ambiental preparado pelo
Concessionário Mineito deverá ser baseado nos trabalhos de avaliação e determinação da linha
de base ambiental, deverá conformar-se com os requisitos estabelecidos no Regulamento
Ambiental para a Actividade Mineira, e deverá conter o tipo de informações e análise que

reflictam os melhores práticas internacionais mineiras para este tipo de estudos.

243.2 Programa de Gestão Ambiental. O Progtama de Gestão Ambiental preparado pelo

Concessionário Mineiro deverá conformar-se com o Regulamento Ambiental para a Actividade

Mineira, deverá conter o tipo de informação e análise que teflictam as melhores práticas

mineiras internacionais para tal plano, e deverá pelo menos incluir o seguinte:

(a) Número da Concessão Mineira;

(b) Descrição do projecto;

(c) Identificação dos prováveis principais impactos ambientais biofísicos, incluindo mas não
limitado a impactos de poluição;

(d) Identificação dos prováveis maiores impactos sociais, culturais e económicos;

(e) Uma abordagem dos impactos ambientais residuais e não mitigáveis;

(£) Os objectivos genéricos relativos a cada impacto ambiental biofísico significativo;

(g) Os objectivos detalhados relativos a cada impacto ambiental biofísico de forma a minimizar

ou mitigar tal impacto;

4
mr

(9) O Programa de Encerramento da Mina descrito na Cláusula 10.5.3 que faz uma abordagerá.

das questões socioeconómicas
(x) Detalhes de qualquer agência responsável por agir no caso de incumprimento e
procedimentos a serem activados no caso de a fiscalização revelar uma falha na mitigação

e/ou um impacto negativo inaceitável emergente mesmo com total mitigação.

24.33 Concessionário Mineiro pode apresentar emendas 20 programa proposto. Se for
recusada aprovação a um Programa de Gestão Ambiental, o Concessionário Mineiro poderá

apresentar o número de Programas de Gestão Ambiental emendados necessários para obter tal

aprovação.

24.3.4 Concessionário Mineiro deverá actualizar o Programa de Gestão Ambiental O
Concessionário Mineito deverá apresentar um Programa de Gestão Ambiental actualizado para

aprovação pelo ministério responsável pela tutela do ambiente, de acordo com este Contrato e
o Regulamento Ambiental para a Actividade Mineira a cada cinco (5) Anos Civis a contar da
data da primeira aprovação de tal plano « programa e sempre que pretenda alterar as suas
Operações Mineiras que implica a necessidade de uma alteração substancial do programa.
rovação pelo onsável pela ente. Na apreciação de um
Plano de Gestão Ambiental e de um Programa de Gestão Ambiental, ou suas actualizações, o
Ministra responsável pela tutela do ambiente deverá tomar em consideração as recomendações
do comité orientador constituído nos termos do Regulamento Ambiental para a Actividade
Mineira, e se o Ministra indeferir tal plano ou sua actualização deverá Notificar o

Concessionário Mineiro e o comité orientador dos motivos do indeferimento.

24.41 Concessionário Minei de solicitar apreciação um Perito Independente. Se o

Programa de Gestão Ambiental proposto pelo Concessionário Mineiro, ou sua actualização,
fot indefetido duas vezes pelo ministétio responsável pela tutela do ambiente, e tal plano tenha
recebido uma recomendação de aprovação pelo comité orientador constituído de acordo com
o Regulamento Ambiental para a Actividade Mineira, o Concessionário Mineiro pode
submeter a matéria a apreciação por um Perito Independente, nos termos da Cláusula 29. Se tal

Pesito Independente considerar que o programa do Concessionário Mineiro, ou sua

-

“q

sesanad

25.2 Relatórios, planos e informação são confidenciais. Todos os Relatórios, plános .

informação obtida, preparada ou apresentada pelo ou para o Concessionário Mineiro nos
termos deste Contrato ou de um Título Mineiro que compreenda patte ou a totalidade da Áxea
do Contrato serão tratados como informação confidencial, excepto se especificado que não é
confidencial por este Contrato, pela Lei de Minas ou pela Lei Aplicável. Qualquer informação
confidencial fornecida pelo Concessionário Mineito nos termos deste Contrato ou da Lei
Aplicável deverá ser tratada como tal pelo MIREM e pelo Governo. As Partes podem, pot

acordo mútuo por escrito, decidir que qualquer ouira informação não é confidencial.

25.3 Questões não confidenciais. Sujeito ao disposto na Cláusula 25.2 e sem prejuízo do
disposto na Cláusula 25.2, as Partes acordam que as seguintes matérias não deverão ser
classificadas como confidenciais:

(a) Quantidades anuais de Minério produzido de qualquer Concessão Mineira dentro da Área
do Contrato;

(b) Emprego, incluindo os programas de formação do Concessionário Mineiro;

(c) ISP e quaisquer outros montantes de pagamentos de impostos de qualquer Concessão
Mineita na Átea do Contrato, salvo os termos particulares de cálculo do montante de tais
pagamentos, os quais são confidenciais;

(d) Informação relacionada com o número e frequência de acidentes relacionados com
qualquer das Operações Mineitas na Área do Contrato;

(e) Pagamento de qualquer montante ou prestação de qualquer serviço no âmbito de um
Acordo de Desenvolvimento da Comunidade;

(f) Informação relacionada com áreas abandonadas;

(g) Estudos de Impacto Ambiental, Planos de Gestão Ambiental, Programas de Gestão
Ambiental, Relatórios anuais de gestão ambiental;

(h) Informação em posse do Governo antes da recepção do Concessionário Mineiro que tenha
sido legitimamente divulgada por qualquer Pessoa sem qualquer obrigação de

confidencialidade pata com o Concessionário Mineiro.
25.4 Prazo de confidencialidade. O período de confidencialidade de quaisquer Relatórios,

planos, Dados Minerais ou informação confidencial obtida, preparada ou apresentada pelo

Concessionário Mineiro nos termos deste Contrato ou de um Título Mineiro que integts parte

ro

[PP PEN O

(e) pelo Concessionário Mineiro ou suas Associadas a qualquer agência do Governo do local, -.:

do seu domicílio ou registo para conduzir negócios conforme seja necessário pelas leis
em vigor em tal país;

(d) se e quando necessário em conexão com qualquer processo judicial, de conciliação ou de
asbitragem; ou

(e) sea informação entrar no domínio público sem que tal seja resultado de uma quebra da

confidencialidade,

25.6 O receptor deverá manter a informação confidencial como tal. Qualquer informação
confidencial divulgada nos termos da Cláusula 25.5 deverá ser divulgada em termos que
assegutem que tal informação é tratada e mantida como confidencial pelo seu receptor. As
Partes tomarão as medidas apropriadas para assegurar que os seus respectivos agentes e
funcionários e os agentes e funcionários das suas Associadas e sócios e os seus consultozes
técnicos e profissionais não divulguem informação que é confidencial de acordo com os
termos desta Cláusula e não fazem uso incorrecto de tal informação para benefício próprio,

dos seus empregados ou de qualquer terceiro.

25.7 Tratamento de tecnologia patenteada ou informação. Toda a tecnologia patenteada ou

informação sujeita a licença e pagamento de royalties ou outras taxas e que é utilizada nas
Operações Mineiras não deverá ser divulgada a qualquer Terceiro excepto na medida em que

tal esteja previsto nos respectivos contratos de licença.

CLÁTISULA 26 - FORÇA MAIOR

ificado de Força Maior. "Força Maior" significa qualquer evento, causa ou
citcunstância ou qualquer combinação de eventos, causas ou circunstâncias fora do controlo da
Parte que se queixa de estar a ser afectada por tal evento, causa ou circunstância, que não foi
por si provocado e que não foi possível com esforços razoáveis evitar ou superar e, inclui, sem

limitar, o seguinte:

(a) guerra (declarada ou não), acto de terrorismo, revoluções, desordem pública, desordem ou
violência política ou militar, rebelião, insurreições, motins, distúrbios civis, bloqueamentos,

sabotagem, embargos ou golpe de Estado, /

Ea
tumcinad

qualquer obrigação decorrente de uma Licença de Prospecção e Pesquisa ou Concessão:

Mineira dentro da Área do Contrato, não deverá ser considerado como incumprimento do

presente Contrato e deverá ser justificado se e na medida em que tal incumprimento ou atraso
é causado por Força Maior ou a execução por essa Parte das suas obrigações no âmbito do

presente Contrato é material e adversamente afectada por tal evento de Força Maior.

26.3 Prorrogação do prazo do Contrato, Todos os períodos de interrupção devida à ocortência

ou impacto de casos de Força Maior deverão set adicionados ao prazo total de duração do

Contrato pata seu cálculo e para execução das obrigações no âmbito do presente Contrato.

26.4 Notificação de Força Maior. A Parte que reclame a suspensão das suas obrigações no
âmbito do presente Contrato devido a um caso de Força Maior deverá:

(a) prontamente notificar a outra Parte do evento de Força Maior, se possível no prazo de
quarenta e oito (48) horas (mas em nenhuma circunstância num prazo superior a 7 (sete)
Dias de Calendário a contar da data do evento de Força Maior) pelo método mais
expedito disponível, seguido de confirmação por escrito;

(b) tomar todas as acções razoáveis e legítimas para temover a causa da Força Maior; e

() após remoção ou término do evento de Força Maior, prontamente Notificar a outra Parte
e tomar todas as medidas necessárias para reassumir as suas obrigações no âmbito do
presente Contrato o mais rapidamente possível após a remoção ou tetmo do evento de

Força Maior.

26.5 As Partes devem reunir-se para rever a situação. Quando um evento de Força Maior ou o

seu efeito se prolongue por mais de 15 (quinze) Dias de Calendário, as Partes devem reunir-se
o mais rapidamente possível para rever a situação e acordar nas medidas a serem tomadas para
a remoção da causa do evento de Força Maior e reassumit a execução das suas obrigações de

acordo com o previsto no presente Contrato.

26.6 Nenhuma obrigação para resolver conflitos com Terceiros. Nenhuma Parte será obrigada

a resolver qualquer conflito com Terceiros, excepto em circunstâncias que considere aceitáveis
ou devido a decisão final de qualquer agência arbitral, judicial ou regulatória que tenham

juzisdição para resolver o conflito.
27.4 Cessão que não cumpra será nula e de nenhum efeito. Qualquer cessão que não cumpra O.

disposto nesta Cláusula 27 será nula e de nenhum efeito.

27.5 Prazo para decisão de aprovação. o Ministra deverá apreciar qualquer pedido do

Concessionário Mineiro para aprovação de qualquer cessão proposta dentro de um prazo de
90 (noventa) Dias de Calendário a contar da data de recepção do pedido escrito do

Concessionário Mineiro juntamente com a documentação relativa 20s requisitos estabelecidos

na Cláusula 27.3, (a) a (e).

27.6 Recusa de aprovação pode ser submetida a arbitragem. Se o Ministra indeferir o pedido

nos termos da Cláusula 27.2, o Concessionário Mineiro pode submeter a matétia em conflito à

arbitragem nos termos da Cláusula 29,

27.1 Cessão de interesses de controlo em acções do concessionário mineiro. Qualquer
alienação directa ou indirecta total ou parcial dos direitos de voto do Concessionário Mineiro,

por venda, acordo de voto ou por outra forma será considerada como cessão e requer o
consentimento do Ministro excepto qualquer alienação directa ou indirecta, total ou parcial dos
direitos de voto do Concessionário Mineiro (i) que seja feita através da venda de participações
detidas no Concessionário Mineito ou numa Associada do Concessionário Mineiro em
qualquer bolsa de valores, ou (ii) que não implique uma mudança no controlo do
Concessionário Mineiro ou, que seja feita através de uma venda total ou patcial dos direitos de
voto em uma entidade cujos interesses directos ou indirectos no Concessionário Mineiro
tepresentem (50%) cinquenta por cento ou menos no valor dos activos totais dessa entidade,
sendo que qualquer alteração na participação social não deverá afectar nenhum dos direitos ou

obrigações do Concessionário Mineiro no âmbito do presente Contrato e da lei aplicável.

228 Subcontratação não catece de aprovação. O disposto nas Cláusulas anteriores não deverá

impedir o Concessionário Mineiro de subcontratar a totalidade ou parte das Operações
Mineiras a um Operador Mineito ou outro Subcontratado. À subcontratação da totalidade ou

patte das Operações Mineiras a um Operador Mineiro ou outro Subcontratado não carece de

Na

aprovação prévia pela Ministra,

Concessionário mineito, de forma diligente e de boa-fé, esteja a tomar as medidas necessárias
para sanar o Incumprimento e mediante pedido devidamente apresentado por este a solicitar
um período de tempo adicional que seja razoável e necessário para sanar o Incumprimento. o
Ministra deverá conceder tal prorrogação pelo período de tempo adicional que seja razoável e

necessário para sanar o Incumprimento.

28.33 Sanação pode incluir pagamento de multas e penalidades. A sanação de um

Incumprimento poderá incluir o pagamento de qualquex multa ou ouira penalidade que possa

ser devida nos termos da Lei Aplicável.

28.4 Fundamentos de resolução. O presente Contrato pode ser resolvido, ou qualquer

Concessão Mineira detida pelo Concessionário Mineiro na Área do Contrato ser revogada, se:

(a) foz emitida qualquer ordem ou decisão judicial por tribunal de jurisdição competente para
dissolver o Concessionário Mineiro, excepto se a dissolução for para efeitos de fusão ou
reconstrução e o MIREM tiver sido notificado de tal fusão ou reconstrução; ou

(b) tiver sido apresentada uma declaração de falência ou outra reestruturação contra o
Concessionário Mineiro ou tiver sido celebrado qualquer acordo ou concordata dos seus
credores; ou

(c) o Concessionário Mineiro, no caso de ser uma pessoa colectiva, se tiver transformado ou
dissolvido, excepto se a Ministra tiver aprovado a transformação ou, no caso de
dissolução, seja pata efeitos de fusão ou reconstrução e o consentimento prévio da
Ministra tenha sido obtido; ou

(d) o Concessionário Mineiro não cumpre a sentença final emitida como resultado de um
processo arbitral ou outra determinação por um Perito Independente, nos termos da
Cláusula 29; e

(e) O Concessionário Mineiro não tenha cumprido a obrigação de manter a Produção
Comercial em todas as suas Concessões Minciras na Área do Contrato conforme

estabelecido na Cláusula 9.4.3.

28.5 Período de pré-aviso. o Ministra não deverá, nos termos da Cláusula 28.3, resolver o

presente Contrato com fundamento em algum dos motivos acima especificados excepto se:

A

hemnêncs

suecas

(a) entrar na Área do Contrato para proceder à remoção, destruição ou outra disposição de!
quaisquer bens de acordo com a Lei de Minas e do presente Contrato, e (b) relativamente a
qualquer responsabilidade que tenha tido otigem antes da resolução ou quaisquer. outras
obrigações continuadas, quer em respeito ao Estado, a qualquer Terceiro ou de outra forma

decorrente dos termos do presente Contrato.

28.9 Efeitos da resolução contratual na Concessão Mineira, A resolução deste Contrato não

deverá afectar os direitos e obrigações do Concessionário Mineiro decorrentes de qualquer

Concessão Mineira detidas pelo Concessionário Mineiro na Área do Contrato.

28.10 Contrato e Títulos Mineiros mantêm-se em vi ante perí bitras

Qualquez conflito sobre a existência de motivos para revogação da Concessão Mineira dentro
da Área do Contrato, podem ser submetidas a arbitragem vinculativa por qualquer das Partes,
nos termos da Cláusula 29. No caso de tai conflito, o presente Contrato e quaisquer
Concessões Mineiras mantêm-se em vigor até decisão final sobre o conflito por meio de

arbitragem ou acordo mútuo.

28.11 Renúncia. A qualquer momento dutante o prazo do presente Contrato, após ter
efectuado as “Diligências Razoáveis”, tal como abaixo definido, nas suas Operações de
Prospecção e Pesquisa, Desenvolvimento, Operações Mineiras e Operações de Processamento
no âmbito do presente Contrato, se na opinião do Concessionário Mineiro, a continuação das
Operações de Prospecção e Pesquisa, Desenvolvimento, Operações Mineiras ou Operações de
Processamento já não são desejáveis, o Concessionário Mineiro pode, mediante Notificação ao

Governo, solicitar a sua saída.

Para efeitos do disposto na Cláusula 28.11, Diligências Razoáveis significa que o

Concessionário Mineiro:

(a) Para qualquer renúncia que ocoria antes da revogação ou caducidade da totalidade das
suas Concessões Mineiras dentro da Átea do Contrato, se existirem, tiver cumprido as suas
obrigações nos termos da Lei Aplicável para reabilitar e repor a Área da Concessão
Mineira dentro da Área do Contrato e apresentado todos os Relatórios necessários nos

termos da Lei de Minas para as referidas licenças;

N
etrad

a) A disputa será submetida ao Centro Internacional para a Resolução de Disputas

sobre Investimentos (International Cenite for Settlement of Investment Disputes”-
ICSID ou “Centro”) para resolução arbitral de acordo com a Convenção pata a
Resolução de Conflitos relativos a Investimentos entre Estados e Nacionais de
outros Estados (a “Convenção”) de acordo com as regras de arbitragem da mesma
em vigor na Data Efectiva. É por este meio estipulado que a transacção a que este
Contrato se refere é um investimento. As Partes concordam que o Concessionário
Mineiro será considerado como nacional das Maurícias para os efeitos do ICSID;

b) O local da arbitragem será Genebra, Suíça, e a lei substantiva da arbitragem será a lei
moçambicana. À arbitragem será conduzida na língua inglesa com tradução em
simultâneo. Se por qualgner razão um tribunal arbitral do ICSID não aprovar
Genebra como lugar da arbitragem, o local da arbitragem daquele caso será o
Tribunal Permanente de Arbitragem em Haia. Sem prejuízo da Cláusula 35, a versão
inglesa deste Contrato assinada pelas Partes será usada como a tradução oficial na
instância arbitral;

c) Se a disputa não for entre uma ou mais Partes nacionais de um Estado Contratante,
de um lado, e o Governo, por outro lado, ou se por qualquer razão o ICSID recusar
a registar um pedido de arbitragem ou um tribunal arbitral constituído nos termos
das Regras de Arbitragem do ICSID determinar que a disputa não está dentro da
jurisdição do ICSID, a disputa será resolvida através da arbitragem nos termos das
Regras de Arbitragem da Comissão das Nações Unidas de Diteito Comercial
Internacional - CNUDCI (United Nations Cominission on International Trade Law
— UNCITRAL). No caso de as Regras de Arbitragem das UNCITRAL forem
aplicadas, a autoridade a apontar será o Tribunal Permanente de Arbitragem em
Haia;

d) Qualquer decisão de um árbitro ou árbitros será final e vinculará todas as Partes;

e) O painel arbitral será composto por três (3) árbitros designados conforme as Regras
do ICSID, contudo, mediante acordo mútuo de ambas as Partes, a atbitragem pode
ser conduzida por um árbitro único designado nos termos das Regras do ICSID. A
menos que ambas as Partes concordem que a disputa seja resolvida por um árbitro
único, a Parte demandante nomeará no pedido de arbitragem, e a Parte respondente

nomeará, por sua vez, dentro de 30 (trinta) dias do registo do pedido, um árbitro de
EO

b) Relativamente a imunidade de execução de qualquer das referidas sentenças

contra os bens de Moçambique detidos para fins comerciais.

Quaisquer questões em litígio de natureza técnica que não digam respeito à
interpretação da lei ou aplicação deste Contrato e que devam ser submetidas a um
Perito Independente nos termos do dispostô úeste Contráto, ou qualquer outra questão
de natureza substancialmente equivalente às descritas nas tais Cláusulas (ou qualquer
outra questão que as Partes possam de outra forma acordar em submeter ao Perito
Independente), deverão ser referidos para determinação de um Perito Independente,
uma vez suscitadas por uma das Partes, através de Notificação escrita para esse efeito
nos termos da Cláusula 33. Essa Notificação conterá uma exposição do litígio e todas
as informações relevantes com ele relacionadas. O Perito Independente será uma
pessoa independente e imparcial de reputação internacional com qualificações e
experiência nomeado por acordo mútuo das Partes. O Perito Independente designado
actuatá na qualidade de perito e não na de árbitro ou mediador, sendo instruído no
sentido de resolver o litígio que lhe é submetido no prazo de 30 (trinta) dias após a sua
nomeação mas nunca num prazo superior a 60 (sessenta) dias após a sua nomeação.
Após a escolha do Perito Independente, a Parte que receber a refexida Notificação de
submissão da questão apresentará a sua própria exposição contendo toda a informação
que considere relevante quanto à matéria em litígio. Qualquer avaliação do valor
económico pelo árbitro deve ser necessariamente computada à data mais próxima
possível à data do evento que originou a arbitragem e deve ser tida em conta na
determinação de qualquer decisão. A decisão do Perito Independente será final e
vinculativa, não sendo susceptível de qualquer recurso, salvo em caso de fraude,
corrupção ou manifesto incumprimento dos procedimentos aplicáveis deste Contrato.
Se as Partes não chegarem a acordo quanto à nomeação do Perito Independente no
prazo de 20 (vinte) dias após uma das Partes ter recebido uma Notificação de
submissão da questão nos termos desta Cláusula, o Perito Independente será
seleccionado pelo Centro de Especialistas da Câmara de Comércio Internacional (ICC

Centre for Expertise), sendo a pessoa assim seleccionada posteriormente nomeada pelas

a
(b) Nenhuma Pessoa que detenha, total ou parcialmente, o capital social do Concessionário

Mineiro será compelida por lei a entregar o seu interesse no capital social a qualquer ontra

pessoa.

30.2 E: jação ou nacionalização deve ser por interesse nacional u objectivos públicos. O
Estado não deverá realizar qualquer acto de Expropriação em relação às Operações Mineiras
na Área do Contrato, excepto se tal Expropriação for (i) realizada por motivo de interesse
nacional, (ii) realizada numa base não discriminatória, (ii) realizada de acordo com a lei
internacional e a Lei Aplicável, incluindo o Tratado entre a República das Maurícias e à
República de Moçambique relativo à Promoção e Protecção Recíproca de Investimentos,
ratificado pela Resolução n.º 47/98, de 28 de Julho (o “Tratado Bilateral de Investimento”) e
(iv) acompanhada do pagamento de uma indemnização justa e adequada nos termos do
número seguinte. As partes acordam que o investimento efectuado pelo Concessionário
Mineiro no âmbito deste Contrato Mineiro é considerado um investimento pata os efeitos do
artigo 2 do Tratado Bilateral de Investimento e o Concessionário Mineiro gozará das garantias
ptevistas no mesmo relativamente à expropriação, nacionalização e respectiva compensação e,
bem assim, de um tratamento não menos favorável ao concedido aos investimentos e
actividades associadas à investimentos de outras sociedades detidas ou controladas por

estrangeiros em Moçambique.

30,3 Indemnização no caso de Expropriação. Se o Estado expropriar ou nacionalizar qualquer

das Operações Mineiras do Concessionário Mineiro, o Estado acorda em pagar prontamente
ao Concessionário Mineiro uma indemnização efectiva e equitativa, em moeda livremente
convertível no exterior de Moçambique, baseada no valor de mercado das Operações

Mineiras, pelo seu valor global como Concessionário Mineiro em funcionamento.

30.4 Montante da indemnização. O valor de mercado de Operações Mineiras para efeitos de
indemnização no caso de expropriação ou nacionalização será o valor justo de mercado de
Operações Mineiras imediatamente antes de qualquer anúncio ou publicação da intenção do

Eistado em expropriar as Operações Mineitas.
" 32.4 Proibição de parceria, Terceiros beneficiários. Nem o presente Contrato nem a execução

pelas Partes das suas obrigações constitui uma parceria entre as Partes. Nenhuma das Partes
terá qualquer autoridade para vincular a outra, excepto se tal for expressamente conferido e
não estiver revogado à data da sua execução. O presente Contrato deverá ser interpretado
apenas em benefício das Pattes e seus respectivos sucessores e cessionários, e não deverá ser
interpretado para criar direitos beneficiários de Terceiros a qualquer outra pessoa ou a qualquer

organização ou agência governamental.

32.5 Execução e entrega de documentos e instrumentos pelas Partes. A qualquer momento,
se e quando solicitado por uma Parte, a outra Parte deverá executar e entregar ou provocar a

execução e entregar todos os documentos e instrumentos, e deverá praticar ou assegurar a

prática de todas as acções que a Parte possa razoavelmente considerar necessário ou desejável

pata dar efeito às disposições do presente Contrato.

2.6 Custos, Cada Parte deverá assumir os seus próprios custos legais e despesas relacionadas

com a prepatação e, excepto se de outra forma previsto, com a implementação do presente

Contrato.

32.7 O Concessionário Mineiro assume responsabilidade por reclamações e indemniza

] Governo. Na medida exigida pela Lei Aplicável, o Concessionário Mineiro manterá o Estado

tivre e a salvo de qualquer reclamação, bem como demandas e acções decorrentes de, acidentes
ou injúrias a pessoas e bens causadas pelas Operações Mineiras do Concessionário Mineiro e
Í indemnizatá o Governo por quaisquer despesas ou custas justas em que incorra em relação

com qualquer defesa de tais reclamações, demandas e acções.

32.8 Efeito da ilegalidade. Se por qualquer motivo qualquer disposição deste Contrato for ou
se venha a tornar inválida, ilegal ou ineficaz, ou seja considerada por qualquer tribunal judicial

ou arbitral com jurisdição competente ou qualquer autoridade competente como inválida, ilegal
ou ineficaz, todas as outras condições e disposições deverão contudo manter-se em vigor e
com plena eficácia, desde que, as questões económicas, à excepção de matérias fiscais, e a

| substância legal das transacções aqui contempladas não seja afectado por qualquer maneira

| j
cosa anipnaad

Seia cimated ssa

pero eae

[E

defesa o facto de que a Notificação não ter sido entregue ou recebida na forma estabelé. ida
nesta Cláusula,

33.2 Data da Notificação. Quaisquer notificações, declarações e comunicações consideram-se
entregues

(a) Se enviadas em mão — no dia útil da entregue em mão;

(b) Se enviadas por correio — no dia útil da confirmação da tecepção;

(c) Se enviadas por fac-simile — com a recepção pelo remetente de um relatório de
transmissão emitido pela máquina de envio a mostrar que o número de fax relevante e o
resultado da transmissão estão confirmados ou resposta similar, desde que uma
confirmação fisica seja recebida pelo destinatário por correio no prazo de 14 (catorze) Dias
de Calendário a contar da data da transmissão;

(d) Se enviadas por correio electrónico com a recepção pelo remetente de um relatório de
transmissão emitido pela máquina de envio a mostrar a identificação do destinatário e
respectiva confirmação da recepção da mensagem, ou resposta similar, desde que uma
confirmação fisica seja recebida pelo destinatário por correio no prazo de 14 (catorze) Dias

de Calendário a contar da data da transmissão.

33.3 Domicílio para Notificações. As Notificações deverão ser enviadas a:

Se para o Governo, à excepção do Ditector Nacional de Minas, ou à Ministra.

Se para S. Exa, o Ministra dos Recursos Minerais
MINISTÉRIO DOS RECURSOS MINERAIS

Endereço: Av. Fernão Magalhães, Nº 34, 1º Andar;
€C.P. 2904;

Telefone 21314843;

Fax: 21320618

Email:

Se para a Ditecção Nacional de Minas

Dizector Nacional de Minas
Ministério dos Recursos Naturais ”
Endereço: Praça 25 de Junho nº 380

341.4 O acima disposto aplicar-se-á igualmente ao Concessionário Mineiro, suas Associadas,
Operadores Mineiros e Subcontratados quando tal oferta, prenda, pagamento ou benefício
violar:

1. A Lei Aplicável; ou

2. As leis do país de constituição do Concessionário Mineiro ou da empresa-mãe do

Concessionário Mineiro (ou do local principal onde exerce a sua actividade).

Adicionalmente, as partes acordam que as leis do país de constituição do Concessionário
Mineiro ou da empresa-mãe do Concessionário Mineiro (ou do local principal onde exerce à
sua actividade), relativamente à corrupção, poderão ser aplicáveis, quando punam as práticas

corruptas, de forma mais gravosa.

CLÁUSULA 35 - LÍNGUA

35.1 Língua dos Relatórios, Notificações e documentos. Todos os Relatórios, Notificações e

outros documentos necessários ou que venham a ser necessários por este Contrato deverão ser

apresentados na língua portuguesa.

35.2 Prevalência da língua portuguesa. O presente contrato foi redigido nas línguas portuguesa

e inglesa, tendo sido elaborados 3 (três) exemplares originais de cada texto para assinatura pelo -
Governo e pelo Concessionário Mineito. Um exemplar original assinado de cada texto será
conservado pelas Partes. Tanto o texto português como o inglês são vinculativos. Todavia, o
texto em português prevalecerá em caso de conflito.

EM FÉ DO QUE Partes as estipularam, celebratam o presente Contrato através dos seus

representantes autorizados no dia e ano abaixo detalhado.
Assinado em representação do Governo da República de Moçambique

Esperança Laurinda Francisco Nhiuane Bias
”
Secom Isuerade 220
Mirlistra dos Recursos Minerais

Assinado em representação do Concessionário Mineiro

Director Executivo

Pe F NA
Director F

Royan Karstei

Assinado em representação da EMEM

Victo: uel Zakaria;

Presidénte do Conselho de Administração

Mário Fernandes Marques

Atministrador
TESTEMUNHAS

1. Nome: Assinatura:
Endereço:

2. Nome: Assinatura:
Endereço:

RESOLUÇÃO DO CONSELHO DE ADMINISTRAÇÃO DO CONCESSIONÁRIO
MINEIRO

